DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 15/956,629 (“’629 Reissue Application” or “instant application”), having a filing date of 18 April 2018.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,317,646 (“’646 Patent”) titled “MASKS FORMED BASED ON INTEGRATED CIRCUIT LAYOUT DESIGN HAVING CELL THAT INCLUDES EXTENDED ACTIVE REGION”, which issued on 19 April 2016 with claims 1-20 (“issued claims”).  The application resulting in the ‘646 Patent was filed on 14 August 2015 and assigned U.S. patent application number 14/826,553 (“’553 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘646 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  


III. Priority
The ‘553 Application was a division of U.S. Application No. 13/779,104 (“parent application”), now U.S. Patent No. 9,123,565, which was filed on 27 February 2013.
The ‘553 application also claimed priority under 35 U.S.C. § 119(e) to U.S. Provisional Application 61/747,751, filed 31 December 2012.

As a reissue application, the instant application is entitled to the priority date of the ’646 Patent, the patent being reissued.  
That being the case, Applicant is entitled to a priority date of at least 27 February 2013, the effective filing date of the parent application, and possibly as early as 31 December 2012, to the extent that the claims are fully supported by the provisional application.  The priority dates will be determined on a claim-by-claim basis as necessary.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicant is acting as their own lexicographer.  See MPEP § 2111.01(IV).

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

V. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2022 has been entered.
 
VI. Applicant’s Response
Applicant’s response (“Response”), filed 8 March 2022, included remarks and an amendment to the claims.  Claims 1, 4, 9, 14, 15, 21, 27, 32, and 33 were amended, and claims 6 and 26 were canceled.
Claims 1-5, 7-25, and 27-40 are now pending in the application.

VII. Response to Arguments
Applicants’ response included a number of arguments.  They are addressed in turn below.

Claim Objections
In view of the amendment to claim 4, the pending objection to this claim is withdrawn.

Claim Rejections under 35 U.S.C. § 112
In view of the amendment to claims 14 and 32, the pending rejections under 35 U.S.C. § 112 are withdrawn.

Claim Rejections under 35 U.S.C. §§ 102 and 103
In view of the amendment to independent claims 1, 9, 15, 21, 27, and 33, the pending rejections under 35 U.S.C. §§ 102 and 103 are withdrawn.

VIII. Allowable Subject Matter
Claims 1-5, 7-25, and 27-40 are allowed.

The following is an examiner's statement of reasons for allowance:

With respect to independent claims 1 and 21, the prior art of record fails to disclose or render obvious a set of masks corresponding to an integrated circuit layout or device comprising a middle gate strip electrically continuously extending from the first transistor region to the second transistor region along a line at which the first cell adjoins the second cell.
With respect to independent claims 9 and 27, the prior art of record fails to disclose or render obvious a set of masks corresponding to an integrated circuit layout or device wherein the dummy gate strip overlies the first active region and the second active region and the dummy gate strip is electrically continuous.
With respect to independent claims 15 and 33, the prior art of record fails to disclose or render obvious a set of masks corresponding to an integrated circuit layout or device comprising a second dummy gate strip overlying the second active region and the blank region, wherein the second dummy gate strip is electrically continuous with the first dummy gate strip.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


IX. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '646 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '646 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '646 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LUKE S WASSUM/Primary Examiner, Art Unit 3992   

Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
/Michael Fuelling/
Supervisory Patent Examiner
Art Unit 3992

lsw
27 July 2022